Order entered March 12, 1958, modified by adding the following: That the respondent on or before June 10, 1958, shall (1) serve upon petitioner a copy of charges prepared in conformity with the memorandum herein, and (2) fix a date not later than June 30, 1953, for the trial of such charges. In the event of the failure of the respondent to so proceed, the charges shall be dismissed and the petitioner reinstated to his former position with salary from the date of separation from service. All concur. Present — Kimball, J. P., Williams, Bastow and Goldman, JJ.